Citation Nr: 0828864	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO. 03-25 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an effective date prior to April 28, 2000 
for a grant of service connection for legal blindness due to 
complications of adult inclusion keratoconjunctivitis 
associated with chronic conjunctivitis.

2. Whether the veteran has alleged clear and unmistakable 
error in a prior VA rating decision.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
December 1946.

The issue of entitlement to an effective date prior to April 
28, 2000 for a grant of entitlement to service connection for 
blindness due to complications of adult inclusion 
keratoconjunctivitis associated with chronic conjunctivitis 
was previously before the Board of Veterans' Appeals (Board) 
in October 2005. At that time, it was remanded for further 
development. Following the requested development, the RO 
confirmed and continued April 28, 2000 as the effective date 
of the veteran's claim of entitlement to service connection 
for blindness due to complications of adult inclusion 
keratoconjunctivitis associated with chronic conjunctivitis. 
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1. On January 21, 1992, the Board denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a chronic eye disorder.

2. On June 17, 1993, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for eye disability, including left eye blindness 
due to trachomatous conjunctivitis. 

3. The veteran's left eye blindness due to trachomatous 
conjunctivitis was present on June 17, 1993.

4. The veteran has not alleged clear and unmistakable error 
in any prior rating decision.





CONCLUSIONS OF LAW

1. The criteria for an effective date of June 17, 1993 for 
legal blindness due to complications of adult inclusion 
keratoconjunctivitis associated with chronic conjunctivitis 
have been met. 38 U.S.C.A. § 5110(a) (West 2002 and Supp. 
2007); 38 C.F.R. § 3.400(q)(1)(ii) (2007).

2. A claim of clear and unmistakable error has not been 
submitted and the application is dismissed without prejudice 
to resubmission. 38 U.S.C.A. § 5109A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an effective date prior to April 28, 2000 
for a grant of service connection for blindness due to 
complications of adult inclusion keratoconjunctivitis 
associated with chronic conjunctivitis. The veteran contends 
that he has been blind in his left eye for many years due to 
an eye disorder associated with exposure to the trachoma 
bacterium during his service in Panama. He notes that he has 
been claiming service connection for that disorder since 
service and that the effective date of service connection 
should be retroactive to the day after his discharge from 
service.

The appeal involves essentially two theories of entitlement 
to an earlier effective date, as noted on the title page of 
this decision. Kowalski v. Nicholson, 19 Vet. App. 171, 180 
(2005), citing Urban v. Principi, 18 Vet. App. 143 at 145 
(2004); Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Circ. 
2005)(Holding that in the case of unrepresented veteran 
seeking to revise unappealed decision due to clear and 
unmistakable error, VA's duty was to "sympathetically read" 
the motion to discern "all potential claims" as antecedent 
to a determination of whether a CUE claim has been pled with 
specificity.).  

First, the veteran contends that although he was granted 
service connection for blindness in a rating decision issued 
in March 2004 and which assigned a 100 percent rating 
effective April 2000, the disorder was the same as which he 
had long been seeking service connection, by his then latest 
application received in June 1993. He argues that the 
effective date for blindness should therefore be earlier.
After reviewing the record, the Board finds that the evidence 
supports an effective date of June 17, 1993 for entitlement 
to service connection for blindness due to complications of 
adult inclusion keratoconjunctivitis associated with chronic 
conjunctivitis. To that extent, the appeal is granted.

The veteran also made a general broad brush allegation of 
clear and unmistakable error in VA's prior determinations as 
to service connection for a vision disorder. Because the 
veteran has not pled such error with the specificity the law 
requires; either arguing the specific error in the specific 
rating decision, which would have altered the subject rating 
decision, his claim of clear and unmistakable error fails 
will be denied.

Generally, VA has a duty to notify the veteran of the 
information and evidence necessary to substantiate his claim 
and to assist him in the development of that claim. In this 
case, however, the law and not the facts, is dispositive of 
the earlier effective date issue. No amount of development 
would allow the veteran to prevail. Such development would 
serve no useful purpose and, therefore, need not be performed 
in meet VA's statutory duty to assist the veteran in the 
development of those issues. See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (the duty to assist the veteran in the 
development of a claim does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation.); see also, Sabonis v. Brown, 6 Vet. App. 426 
(1994). (development which would only result in unnecessarily 
imposing additional burdens on VA with no benefits flowing to 
the veteran are to be avoided).

With regard to his clear and unmistakable error assertion, 
the duty to notify and assist is not applicable. See Parker 
v. Principi, 15 Vet. App. 407 (2002) and Livesay v. Principi, 
15 Vet. App. 165 (en banc) (2001). 




Earlier Effective Date

The issue of entitlement to service connection for an eye 
disorder has been before the Board on many occasions, the 
last time in January 1992. At that time, the Board found that 
new and material evidence had not been received with which to 
reopen that claim. Absent a favorable ruling on a motion for 
reconsideration or an appeal to the United States Court of 
Appeals for Veterans Claims (Court), that decision would 
become final under the law and regulations then in effect. 
38 U.S.C.A. § 7104(a) (West Supp. 1991); 38 C.F.R. § 20.1100 
(1991). 

The Board denied multiple motions by the veteran to 
reconsider its January 1992 decision. The last such motion 
was denied in April 1993. The veteran was notified of that 
decision, as well as his right to appeal to the United States 
Court of Appeals for Veterans Claims (Court). However, he did 
not file a timely appeal with the Court. Therefore, the 
Board's January 1992 decision became final. Id.

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

On June 17, 1993, the RO received the veteran's application 
to reopen his claim of entitlement to service connection for 
eye disability. The various eye disorders cited by the 
veteran included specific reference to left eye blindness due 
to trachomatous conjunctivitis. In support of his 
application, the veteran submitted a May 1993 statement from 
H. R. L., M.D. which indicated that the veteran had been 
followed for the sequelae of trachoma in his left eye in 
service, including blindness. 

In April 1996, the Board found the additional evidence new 
and material for the purpose of reopening the claim of 
entitlement to service connection for an eye disorder. The 
Board then remanded the case for further development. 

In July 1996, following a VA eye examination, the examiner 
found evidence of conjunctival inflammation resulting in 
scarring of the veteran's lid border. The examiner stated 
that the veteran's loss of vision was not related to any 
external eye process but to bilateral intracapsular cataract 
surgery and macular degeneration. He found that the veteran 
had acute conjunctivitis of less than four weeks duration, 
the etiology of which could be viral, bacteriological, or 
allergic. Finally, the examiner noted that trachoma was a 
chronic conjunctivitis associated with a chlamydal infection. 
It was reportedly manifested by severe conjunctival scarring, 
as well as dry eyes, trichiasis, ectropion, keratitis, and 
corneal scarring, none of which was evident in the veteran. 

In September 1999, following a de novo review of the 
evidence, the RO granted entitlement to service connection 
chronic conjunctivitis and assigned a 10 percent schedular 
rating, effective June 17, 1993. Several days later, the 
veteran disagreed with that decision, as well as the assigned 
effective date. In his appeal (VA Form 9S, received by the RO 
on April 28, 2000), the veteran contended, essentially, that 
his eye disease was much more serious and included 
trachomatous conjunctivitis and blepharoconjunctivitis. 
Therefore, he maintained that he was entitled to service 
connection for trachomatous conjunctiva and associated 
blindness.

In January 2003, in response to a request for an opinion from 
the RO, the Chief of the Ophthalmology Service at the San 
Juan VA Medical Center stated that the veteran was legally 
blind in his left eye due to scarring of the cornea 
conjunctiva with total corneal neovascularization and 
opacification, secondary to Trachoma. The Chief of the 
Ophthalmology Service further stated that such problems were 
a direct result of the chronic blepharoconjunctivitis for 
which the veteran had been treated in and since service. 

By a rating action in February 2003, the RO granted the 
veteran's claim of entitlement to service connection for 
legal blindness due to complications of adult inclusion 
keratoconjunctivitis. A 100 percent schedular evaluation was 
assigned, effective April 28, 2000. The RO also granted the 
veteran entitlement to special monthly compensation due to 
his need for the aid and attendance of another person. 
38 U.S.C.A. § 1114(m) (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.350(h) (2007).

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor. 38 U.S.C.A. § 5110(a) (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.400(b)(2) (2007). However, when 
new and material evidence is received after a final 
disallowance, the effective date of service connection will 
be the date of the receipt of the claim, or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(1)(ii). 

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by the VA. 38 U.S.C.A. § 5101(a) (West 2002 
and Supp. 2007); 38 C.F.R. § 3.151(a) (2007). However, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
veteran who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
veteran for execution. If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155(a) (2007).

The record shows that the veteran's request to reopen a claim 
of entitlement to service connection for eye disability was 
received by the RO on June 17, 1993 and has been continuously 
open since that time. Although service connection was granted 
for chronic conjunctivitis effective that date, a review of 
the June 17, 1993 request shows that the veteran was clearly 
seeking service connection for more serious eye disability. 
Not only did he specifically refer to the residuals of 
exposure trachoma bacterium, he submitted evidence that day 
showing that such exposure had resulted in blindness in his 
left eye. A preponderance of the subsequently developed 
evidence supported his claim; and therefore, there is a 
reasonable basis to assign June 17, 1993, as the effective 
date of service connection for the veteran's legal blindness 
due to complication of adult inclusion keratoconjunctivitis. 
To that extent, the appeal is granted.

In arriving at this decision, the Board has considered the 
possibility of a still-earlier effective date. However, there 
is no evidence of an application, formal or informal, to 
reopen the veteran's claim of entitlement to service 
connection for eye disability earlier than June 17, 1993.

The Board has carefully considered the veteran's essential 
contention: that the disorder for which he sought service 
connection has been present in one or more forms, symptoms or 
other manifestations since the time he was discharged from 
active military duty in December 1946. Assuming with deciding 
this to be true (as such is not necessary for the Board's 
present discussion), such a finding would not provide the 
basis for a date earlier than June 17, 1993. In other words, 
it is not the medical facts of record that preclude the 
assignment of an effective date earlier than June 17, 1993, 
but the legal effects of the various stages and dates of 
events as illustrated in the veteran's claims folder. 

Even if the initial manifestations of the veteran's blindness 
had occurred earlier than June 17, 1993, the date of the 
receipt of the application to reopen the claim controls, as 
it occurred later than the date entitlement arose. The law is 
dispositive of the issue; and, therefore, the assignment of 
an effective date earlier than June 17, 1993 is denied. 
Sabonis.

Clear and Unmistakable Error

During the course of the appeal, the veteran argued that 
since trachomatous conjunctivitis had initially been 
manifested in service, service connection should be 
retroactive to the day following his release from active 
duty. Essentially, he contended that previous denials by VA 
had been the result of clear and unmistakable error and that 
the effective date of service connection for trachomatous 
conjunctiva should be even earlier than June 17, 1993. 

Having reviewed the veteran's contentions, the Board finds 
that he has not submitted a valid claim of clear and 
unmistakable error, and his application will be dismissed.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error. 38 
C.F.R. §§ 3.104(a), 3.105(a).

There is a three-prong test to determine whether clear and 
unmistakable error is present in a prior determination:

(1) [E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied, 
and;

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and;

(3) a determination that there was clear and 
unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was such error must be based on 
the record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record. Damrel, at 245. 

To establish a valid claim of clear and unmistakable error, 
the claimant must demonstrate that either the correct facts, 
as they were known at the time, were not before the 
adjudicator, or that statutory or regulatory provisions 
extant at the time were incorrectly applied. Daniels v. 
Gober, 10 Vet. App. 474 (1997).

The Courts have indicated that clear and unmistakable error 
is a very specific and a rare kind of error. It is the kind 
of error of fact or of law that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Thus, even where 
the presence of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable. Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office. Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994). There is a presumption of 
validity which attaches to that final decision, and when such 
a decision is collaterally attacked, the presumption becomes 
even stronger. See Fugo at 44. Therefore, a claimant who 
seeks to obtain retroactive benefits based on clear and 
unmistakable error has a much heavier burden than that placed 
upon a claimant who seeks to establish prospective 
entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991). A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of clear 
and unmistakable error. Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The veteran in this matter has made a broad-brush allegation 
that VA was in error at some point during the earlier 
adjudications of his attempt to secure service connection for 
a vision disability. He has not alleged any specific error in 
any specific rating or Board decision, which would have 
resulted in a different outcome than is now present. 

The veteran was generally notified of what was required to 
submit a claim of clear and unmistakable error. As noted by 
the Board in its October 2005 remand, claims of clear and 
unmistakable error must be plead with specificity. In order 
to show clear and unmistakable error in a prior VA decision, 
the veteran has to cite the date of the decision containing 
the error, as well as a specific error of fact or of law that 
was so obvious, it would changed the outcome of the decision. 
However, to date, the veteran has not identified the prior, 
final VA decision containing the error or the specific error 
of fact or law. 

Generally, in order to be successful in a claim of clear and 
unmistakable error, the veteran must show that the correct 
facts, as they were known at the time of a particular 
decision, were not before VA, or that a specific law(s) or 
regulation(s) in effect at the time was not correctly 
applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992). If 
it is not absolutely clear that a different result would have 
occurred, the claimed error cannot be considered clear and 
unmistakable. 38 C.F.R § 20.1403(c). In such cases, the 
allegedly erroneous decision will not be reversed or revised. 
38 U.S.C.A. § 7111(a) (West 2002 and Supp. 2007).

Because the veteran has not claimed clear and unmistakable 
error, the appeal is dismissed. 


ORDER

With respect to service connection for legal blindness due to 
complications of adult inclusion keratoconjunctivitis 
associated with chronic conjunctivitis, entitlement to an 
effective date of June 17, 1993 is granted. 

The petition to reverse or amend VA rating decisions is 
dismissed without prejudice to refiling.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


